Title: To Alexander Hamilton from Jonathan Nichols, 18 May 1799
From: Nichols, Jonathan
To: Hamilton, Alexander


          
            Sir
            Newark, May 18, 1799
          
          I have taken the Liberty of making application to you for a transformation of the Office I have the Honor to hold of a Leiut. in the 15th. Regiment,  wishing to know if it would be possable to have me transfered to the eleventh or Twelfth, as the situation of my business in this place at preasant would make it to great an ilconveniance for me to Join the 15th. was I amediately Called upon, being sensable Sir it lays within your Power to grant this Request—I humbly solicit your influance on the business, which will be acknowledg’d with Gratitude; it was through the advise of Judge Boudinot & Genl. Cummings that I made this application, and being sensable of Several vacansies in the Jersey Regiment. your Condesention in giving me information Respecting this business by a Letter as soon Conveniance will permit, will much Obliege Your very Hble. Servt.
          
            Jonathan Nichols
          
          
            New Ark, 18th. May 99
          
          Genl. Hamelton.
        